Citation Nr: 1629460	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for left ankle/lower leg disability.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a renal disability.

6.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

An April 2009 statement of the case is the most recent RO consideration of the Veteran's above-captioned claims.  In June 2016, the Veteran submitted a waiver of RO review in the first instance of any pertinent evidence submitted since the April 2009 statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2015).  As such, the Board will consider this evidence herein.

The issues of entitlement to service connection for erectile dysfunction, a renal disability, and left ankle/lower leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2015, the Veteran requested to withdraw the appeal as to the claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II.

2.  In August 2015, the Veteran requested to withdraw the appeal as to the claim of entitlement to service connection for irritable bowel syndrome.

3.  A claim of entitlement to service connection for left leg fracture was denied in a February 2005 rating decision.  The Veteran did not appeal that denial or submit new and material evidence during the appeal period.
 
4.  Evidence received since the February 2005 rating decision is both new and material, and raises a reasonable possibility of substantiating the underlying claim.

5.  The evidence of record includes a few blood pressure readings showing a diastolic pressure of at least 100, and the Veteran requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to service connection for irritable bowel syndrome have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


4.  Evidence received to reopen the claim of entitlement to service connection for left ankle/lower leg disability is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).    

5.  The criteria for a compensable rating for hypertension have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus, Type II and Irritable Bowel Syndrome

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During the April 2014 Board hearing and in August 2015 correspondence, VA received a written request from the Veteran to withdraw the appeal regarding the claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, and the claim of entitlement to service connection for irritable bowel syndrome. 

VA received these requests to withdraw prior to the promulgation of a Board decision on either claim.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II or the claim of entitlement to service connection for irritable bowel syndrome and they are dismissed.


Left Leg Fracture

In July 2004, the Veteran submitted a claim of entitlement to service connection for left leg fracture, which was denied in a February 2005 rating decision.  Although the Veteran received notice of this decisions and notice of his appellate rights in      a March 2005 letter, he did not appeal the denial of that issue.  Furthermore, he    did not submit new and material evidence during the appellate period following February 2005 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, the February 2005 rating decision is final.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In the February 2005 rating decision, the Veteran's claim was denied because the RO determined that the claimed disability existed prior to his active duty service and was not aggravated beyond its natural course therein.

In March 2006, the Veteran submitted a claim to reopen the issue of entitlement to a left leg fracture, claimed as a left ankle fracture.  After the RO denied reopening  the claim in a March 2007 rating decision, the Veteran perfected an appeal to the Board.

Since the February 2005 rating decision, the Veteran submitted relatively recent private and VA treatment records that establish a current diagnosis of a left ankle/lower leg disability.  Further, during an April 2014 Board hearing, he testified that he injured his ankle during his active duty when jumping out of a military vehicle.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether a veteran's statements are new and material, the credibility of the evidence was presumed); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Additionally, the Veteran's service treatment records demonstrate that he complained of and was treated for left ankle pain on numerous occasions.  Significantly, service treatment records dated in April 1975 show that the Veteran twisted or sprained his ankle, and in November 1976, he stated that he fractured his left leg on 2 occasions.

Consequently, when viewed in concert with the evidence already of record, the Board finds that VA has received new and material evidence and the claim for service connection for a left ankle/lower leg disability is reopened.  

Hypertension

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in in June 2006, September 2006, and November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  


After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the pendency of this appeal, a noncompensable rating has been assigned to the Veteran's service-connected hypertension.  The Veteran perfected an appeal, seeking a compensable rating.




Under Diagnostic Code 7101, hypertension warrants a 10 percent evaluation with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or a systolic pressure predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In his March 2006 claim, the Veteran asserted that his hypertension had worsened and that he needed to take "stronger" medications.  Further, the Veteran stated that his hypertension limited his ability to complete "minimum tasks on a daily basis."  The evidence of record demonstrates ongoing diagnoses of hypertension and that the Veteran was prescribed medication to treat this condition.

An April 2005 VA treatment report shows the Veteran's blood pressure is 153/80.  A June 2005 private treatment record demonstrated that the Veteran's blood pressure was 120/90.  VA treatment reports demonstrate that the Veteran's blood pressure was 136/79 in July 2005; 115/69 in August 2005; 137/79 in July 2006; 150/104, 172/102, and 174/103 in December 2006. 

In March 2007, the Veteran underwent a VA examination to assess the severity of his hypertension.  The examiner indicated that the Veteran's current treatment for hypertension consisted of medication, which he took on a daily basis with no side effects.  The examiner found that the Veteran required continuous medication to control his hypertension, and that the Veteran's reported fatigue was due to the medication prescribed to treat his diabetes mellitus, type II.  Further, the examiner opined that there were no significant occupational effects and no effects on the Veteran's usual daily activities.  During the examination, the examiner took the Veteran's blood pressure three times and the results were as follows: 148/92, 150/96, and 152/94.




Additional VA treatment report shows that the Veteran's blood pressure was 144/83 in September 2007; 124/77 in December 2007; 150/85 in May 2008; 138/80 and 143/88 in July 2008; 131/83 and 138/80 in September 2008; 152/86 and 137/78 in June 2009; 166/84, 162/83, and 162/88 in February 2010; 146/83 and 135/79 in April 2010; 135/79 in December 2010; 139/78 and 152/77 in February 2012; 157/90, 162/86, and 125/74 in January 2013; 138/83 in February 2013; 142/86       in April 2013; 151/85 and 149/78 in July 2013; 150/77, 151/77, and 140/80 in February 2014; 137/82 in August 2014; and 140/78 in September 2014. 

In August 2014, the Veteran underwent another VA examination in order to   ascertain the severity of his hypertension.  The examiner indicated that the Veteran's treatment regimen included taking continuous medication, which included 3 separate prescriptions.  After reviewing the evidence of record, the examiner found that the Veteran did not have a history of diastolic blood pressure predominantly 100 or  more.  During the examination, the examiner obtained blood pressure readings of 134/80, 134/80, and 132/80.  The examiner found no additional physical findings, complications, conditions, signs, or symptoms related to hypertension.  Further, the examiner opined that the Veteran's hypertension did not have an impact on his ability to work.

Upon review of the record, the Board finds that the Veteran's hypertension more nearly approximates the criteria for a 10 percent rating, as he requires continuous medication for control and does have a history of diagnostic pressure of 100 or more.  Accordingly, resolving all doubt in the Veteran's favor, a rating of 10 percent for hypertension is warranted from the date of claim.  A higher rating is   not warranted as there is no evidence of diastolic pressure predominantly 110 or more or a systolic pressure predominately 200 or more at any time during the course of the appeal.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   
of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In making this determination, the Board acknowledges the Veteran's assertion that his service-connected hypertension impairs his ability to complete "minimum tasks" on a daily basis.  The Veteran does not assert and the evidence is not otherwise supportive of finding that he possesses the knowledge, skill, or ability to attribute his inability to perform daily activities specifically to his hypertension, especially  in the presence of non-service-connected disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, contrary to his assertion, the evidence record does not establish that the Veteran's hypertension is manifested by symptoms that in hinders his ability to perform daily tasks.  Indeed, both the March 2007 and April 2014 VA examiners provide opinions that contradict the Veteran's assertion.  As such, the Board finds that the Veteran's assertion that his service-connected hypertension impairs his ability to perform activities of daily living is  not persuasive.

Finally, the Veteran does not contend and the evidence does not suggest that he is unemployable due to his hypertension.  Indeed, it was noted during his hearing that the Veteran currently works as a department service officer for a veterans service organization.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is necessary.



ORDER

The issue of whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II, is dismissed.

Entitlement to service connection for irritable bowel syndrome is dismissed.

New and material evidence having been submitted, the claim for service connection for a left ankle/lower leg disability is reopened, and to this extent only the appeal is granted.

Entitlement to a 10 percent rating for hypertension is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran was provided a VA examination in March 2007.  The March 2007 VA examiner did not address whether the Veteran's claimed renal dysfunction/disability and erectile dysfunction were aggravated by his hypertension, or were caused or aggravated by the medication prescribed to treat his hypertension.  Further, there remains a question as to whether the Veteran has a current diagnosis of a renal disability.  As such, the Board finds that a remand is required in order to provide  the Veteran with another VA examination.

As the claim for service connection for left ankle/lower leg disability has been reopened, the AOJ must be afforded the opportunity to consider the reopened    claim de novo prior to appellate consideration.  Additionally, the Board finds that remanding this claim in order to provide the Veteran a VA examination is required to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R.  § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his erectile dysfunction, a renal disability, and/or a left ankle/lower leg disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since September 2014.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA examination to address his claims for service connection for erectile dysfunction and a renal disability.  The electronic claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  All pertinent symptomatology and findings must be reported in detail. 

Following review of the electronic claims file and examination of the Veteran, the examiner should respond to the following:

a. Please provide a diagnosis for any renal disability identified.  If no renal disability is found, the examiner should state such. 

b. For any renal disability diagnosed, and for erectile dysfunction, please provide an opinion as to whether  it is at least as likely as not (50 percent probability     or greater) that the renal disability and erectile dysfunction arose in service or are related to service.  Please explain why or why not.

c. If the renal disability and/or erectile dysfunction are not related to service, please provide an opinion as to whether these conditions are caused by the service connected hypertension or medication taken for service-connected disabilities.  Please explain why or why not. 

d. If not caused by hypertension or medication for service-connected disabilities, please provide an opinion as to whether the Veteran's renal disability and/or erectile dysfunction have been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by hypertension or medication for service-connected disabilities.  If the renal dysfunction and/or erectile dysfunction have been permanently worsened, the examiner should attempt to quantify the degree of worsening.  A rationale for all opinions expressed should be provided. 

3.  Schedule the Veteran for a VA examination to address his claims for service connection for a left ankle/lower    leg disability.  The electronic claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  All pertinent symptomatology and findings must be reported in detail.  Thereafter, the examiner is requested to provide opinions  to the following questions:

a. Did the Veteran's pre-existing left ankle/lower leg fracture (or residuals thereof) undergo a permanent worsening during his active duty?  Please explain why or why not.

b. If so, was that worsening clearly due to the natural progression of the condition (versus being due to events in service)?  Please explain why or why not.

c. If the pre-existing left ankle/lower leg fracture was permanently worsened beyond normal progression, is the current disability as likely as not related to that in-service worsening?  Please explain why or why not.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be re-adjudicated.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


